Citation Nr: 1647842	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-38 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to February 13, 2012 and in excess of 20 percent thereafter for lumbar degenerative disc disease and degenerative joint disease.

2.  Entitlement to a disability rating in excess of 10 percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is of record.

The Board remanded the issue of entitlement to an increased disability rating for service-connected degenerative disc disease of the lumbar spine to the RO for further development in March 2014.  After accomplishing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the February 2016 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The Board also remanded the issue of entitlement to an increased disability rating for an anxiety disorder in March 2014 to provide the Veteran with a statement of the case and an opportunity to perfect his appeal with respect to that issue.  The RO adjudicated the issue and sent the Veteran a statement of the case in February 2016.  The Veteran submitted a timely substantive appeal in April 2016.  The Board observes that the RO has not certified this issue to Board.  The Veterans Appeals Control and Locator System (VACOLS) does not document receipt of the Veteran's April 2016 substantive appeal that is associated with the Veteran's electronic claims file and it shows that this appeal was closed due to the Veteran's failure to respond to the statement of the case.  Accordingly, it appears that the RO is no longer taking action on this claim.  In light of the foregoing, the Board has added this issue to the title page and will remand the claim below for any indicated procedural and evidentiary development, as well as to schedule the Veteran for a videoconference Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect the Veteran's increased rating claim for degenerative disc disease and degenerative joint disease of the lumbar spine; the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing. 

In this case, the findings of the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine documented in the most recent VA examination dated in January 2016 do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the examination is inadequate.  Therefore, further examination is necessary prior to adjudicating the claim.

Regarding the Veteran's increased rating claim for generalized anxiety disorder, the Veteran requested a Board hearing by live videoconference at the local RO in the April 2016 substantive appeal.  The RO did not schedule the requested hearing.  Thus, a remand is necessary to schedule the Veteran with a videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for an appropriate VA examination to determine the manifestations and current level of severity of his service-connected degenerative disc disease and degenerative joint disease of the lumbar spine in accordance with the current disability questionnaire.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.  With respect to range of motion testing, this information must be derived from joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

The examiner must provide an explanation for any opinions expressed. 

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to an increased disability rating for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

3. With respect the Veteran's claim for an increased rating for generalized anxiety disorder, the RO must complete any indicated procedural and evidentiary development and certify the appeal to the Board, and schedule the Veteran for a videoconference Board hearing at the RO before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing.  A copy of the letter should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




